In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
Nos. 15‐2212, 15‐2929 & 15‐3615 
RUSLANA MELNIK, also known as 
RUSLANA GNATYUK, et al., 
                                                        Petitioners, 

                                 v. 

JEFFERSON B. SESSIONS III, Attorney  
General of the United States, 
                                                       Respondent. 
                    ____________________ 
             Petitions for Review of Orders of the  
                Board of Immigration Appeals 
              Nos. A906‐207‐913 & A099‐197‐430 
                    ____________________ 

     ARGUED FEBRUARY 6, 2018 — DECIDED MAY 25, 2018 
                 ____________________ 

   Before RIPPLE, SYKES, and BARRETT, Circuit Judges. 
    RIPPLE, Circuit Judge. Ruslana Melnik and Mykhaylo Gnat‐
yuk,  a  married  couple  who  are  citizens  of  Ukraine,  petition 
for review of decisions of the Board of Immigration Appeals 
(“Board”).  The  Board  dismissed  their  appeal  from  the  deci‐
sion of an immigration judge, denying their applications for 
asylum  and  ordering  their  removal  from  the  United  States. 
2                                                   Nos. 15‐2212, 15‐2929 & 15‐3615 

The Board also denied their subsequent motions to reconsider 
the dismissal and to reopen proceedings, as well as their mo‐
tions to reconsider those denials.1 We have consolidated their 
timely  petitions  for  review.  For  the  reasons  set  forth  in  this 
opinion, we deny the petitions. 
                                                          
                                                    I 
                                      BACKGROUND 
                                                    A. 
    Mr. Gnatyuk entered the United States on a visitor’s visa 
in 2003 and overstayed. Ms. Melnik joined him a year later, 
but  immigration  authorities  apprehended  her  on  entry  be‐
cause  they  determined  that  she  had  presented  a  fraudulent 
passport. After she requested asylum and passed a credible 
fear interview, authorities referred her case to the Asylum Of‐
fice  of  United  States  Citizenship  and  Immigration  Services. 
The Government later denied her affirmative application for 
asylum  and  placed  her  in  removal  proceedings.  A  delay  of 
nearly  a decade  ensued. Mr. Gnatyuk also filed his own  af‐
firmative application for asylum in 2010, but the Government 
denied  this  application  as  well,  placed  Mr.  Gnatyuk  in  re‐
moval proceedings, and consolidated the two cases. 
   The record reveals that, for the six years preceding their 
travel to the United States, Ms. Melnik and Mr. Gnatyuk op‐
erated a clothing business in Ukraine. In the course of their 

                                                 
1 The Board’s jurisdiction was predicated on 8 C.F.R. §§ 1003.1(d), 1003.2. 

Our jurisdiction is predicated on 8 U.S.C. § 1252(a)(5).  
Nos. 15‐2212, 15‐2929 & 15‐3615                                           3

work,  they  traveled  to  Poland  and  Hungary  to  purchase 
clothing.  They  then  resold  this  merchandise  in  a  market  in 
their  hometown  in  Western  Ukraine.  Ms.  Melnik  testified 
that, during that period, men, whom she described as “rack‐
eteers,” victimized them through extortion.2 She claimed that, 
in an effort to force them to hand over money, these individ‐
uals beat Mr. Gnatyuk on multiple occasions and once set his 
car on fire. She further testified that they went to the local po‐
lice but that the authorities did nothing. She also stated that 
they  closed  their  business  and  decided  to  live  separately  to 
ensure her safety and the safety of her daughter, who contin‐
ues to live in Ukraine. 
    Ms. Melnik said that she feared returning to Ukraine be‐
cause she now lives in the west and “the racketeers and eve‐
rybody, they don’t like western people.”3 Addressing the sit‐
uation in Ukraine after her departure, Ms. Melnik told the im‐
migration judge that her husband’s brother‐in‐law had been 
a recent victim of extortion and beating, although she did not 
know who was responsible. She described her hometown as 
“destroyed” and identified photos of “burning places” in her 
village,  but she could  not  say what had  happened  or  why.4 
She also stated that she owed money for the false Ukrainian 
passport that she had used to travel to the United States. She 
claimed that her family had faced “constant threats” after her 


                                                 
2 A.R. at 219. Citations to the Administrative Record refer to the record in 

case number 15‐3615. 
3 Id. at 223.  

4 Id. 
4                                                   Nos. 15‐2212, 15‐2929 & 15‐3615 

departure.5  She  later  stated,  however,  that  individuals  de‐
manded money from her mother once in 2004, but there had 
been no repetition of the incident in later years. She explained 
this isolated incident by noting that her mother lives “in the 
village” and that the racketeers live in the town.6 She there‐
fore does not experience routine harassment because the rack‐
eteers “don’t go [to] the village.”7 
    Mr. Gnatyuk also testified. He said that the racketeers de‐
manded a “tax” every month,8 and that he had suffered mul‐
tiple injuries over time, including a broken finger and stitches 
on  his  head  because  of  his  unwillingness  to  comply.9  He 
claimed that when he had complained to the police, they ar‐
rested him along with the racketeers and placed them in the 
same cell. He also claimed that there were few economic op‐
portunities  in  Ukraine  and  that  he  had  come  to  the  United 
States to live in a country “that takes care of its residents” and 
has police that will “come up and help you if you’re in trou‐
ble.”10 In reply to a question about the recent extortion of his 
brother‐in‐law,  Mr.  Gnatyuk  said  that  he  believed  the  men 
who  had  extorted  him  “now  …  all  have  government 
badges.”11 Finally, he spoke about his life in the United States. 
                                                 
5 Id. at 228. 

6 Id. at 230. 

7 Id.  

8 Id. at 236. Ms. Melnik’s statement indicated that it was roughly $250 a 

month. Id. at 338. 
9 Id. 

10 Id. at 237.  

11 Id. at 238. 
Nos. 15‐2212, 15‐2929 & 15‐3615                                    5

He  described  a  business  he  had  built,  comprising  fifteen 
trucks and drivers. He estimated its value as one million dol‐
lars. 
    The  petitioners  also  called  a  friend  who  is  a  Ukrainian 
priest, Fr. Kalynyuk. He stated that before Mr. Gnatyuk came 
to the United States, he had lived with Fr. Kalynyuk’s brother 
for safety and that the police were unable to protect him. He 
believed Mr. Gnatyuk would be killed if he returned. 
       
                                                    B. 
    Both petitioners requested asylum before the immigration 
judge. The immigration judge first determined that Mr. Gnat‐
yuk’s application in 2010 was untimely and that, he had not 
established  changed  circumstances  to  justify  his  late  filing. 
The  immigration  judge  therefore  ruled  that  although  he 
would consider only Mr. Gnatyuk’s application for withhold‐
ing of removal, he would consider him a derivative applicant 
on his wife’s application for asylum. 
    Reaching the merits of the petitioners’ claims, the immi‐
gration judge recognized that they have a “generalized fear of 
returning to the Ukraine because of the present country con‐
ditions,” which he described as an “upheaval.”12 He further 
acknowledged  that,  at  the  time  of  his  decision,  the  Depart‐
ment  of  Homeland  Security  was  not  deporting  to  Ukraine 
even those with final orders of removal. This action, he fur‐
ther noted, was an exercise of discretion on the part of the De‐
partment and was not a matter within his purview.  


                                                 
12 Id. at 108. 
6                                                   Nos. 15‐2212, 15‐2929 & 15‐3615 

    After  an  examination  of  our  case  law,  the  immigration 
judge determined that the petitioners’ proffered social group 
of “business owners in the Ukraine who have been extorted 
by criminal elements and not protected by the government”13 
was  not  cognizable  under  the  Immigration  and  Nationality 
Act. He explained that characterizing the group in this man‐
ner amounted to defining it primarily by the harm suffered in 
the past, which was “circular.”14 When the prior harm was re‐
moved from the definition, the proffered social group became 
all small business owners, a group that was, in the immigra‐
tion judge’s view, “too broad.”15 The judge could find, more‐
over, no motivation for the group’s victimization other than 
profit. 
    The judge also expressed skepticism about the petitioners’ 
documentary evidence. The material lacked a substantial up‐
date since the original filings in 2004 and 2010. He also ques‐
tioned the credibility of Mr. Gnatyuk’s claim that the police 
had arrested him when he complained about the extortion. In 
the  judge’s  view,  evidence  of  the  beating  of  Mr.  Gnatyuk’s 
brother‐in‐law by criminal elements in Ukraine did not estab‐
lish that the present government would not protect the peti‐
tioners if they returned. 
    Finally, the immigration judge remarked that the couple 
had  resided  in  the  United  States  for  more  than  ten  years 
“largely  due  to  the  ineffectiveness  of  the  Department  of 

                                                 
13 Id. at 109. 

14 Id. at 110. 

15 Id.  
Nos. 15‐2212, 15‐2929 & 15‐3615                                  7

Homeland Security and the Immigration courts.”16 The judge 
estimated that an appeal to the Board might take years and 
informed the petitioners that, if country conditions in Ukraine 
change  or  there  are  materially  changed  circumstances,  they 
may request a further hearing. 
   The  immigration  judge  denied  Ms.  Melnik’s  request  for 
asylum and Mr. Gnatyuk’s application for withholding of re‐
moval. Because neither petitioner argued that the Ukrainian 
government would harm them upon their return, they could 
obtain no relief under the Convention Against Torture. 
       
                                                    C. 
     The Board dismissed the petitioners’ appeal. It first agreed 
with  the  immigration  judge’s  determination  that  Mr.  Gnat‐
yuk’s  petition  for  asylum  was  untimely  and  added  that  his 
assertion of worsened conditions did not constitute “changed 
or extraordinary circumstances” that would excuse untimely 
filing.  In  the  Board’s  view,  the  changes  described  by 
Mr. Gnatyuk did not affect materially “either his eligibility for 
relief or ability to … file [an] application based upon his fear 
of harm from racketeers that originally caused him to flee to 
the United States.”17 
   The  Board  then  turned  to  the  merits  of  the  appeal.  It 
agreed  with  the  immigration  judge  that  the  petitioners  had 
not established the requisite past persecution or well‐founded 


                                                 
16 Id. at 111. 

17 Id. at 90. 
8                                                   Nos. 15‐2212, 15‐2929 & 15‐3615 

fear of future persecution necessary for relief under the stat‐
ute. The Board agreed with the immigration judge’s conclu‐
sion that the proffered group was defined  primarily  “by its 
members’  shared  experience  of  past  persecution.”18  Even  if 
the proffered social group were cognizable under the statute, 
continued  the  Board,  the  petitioners  had  not  demonstrated 
that their membership in that group was, or would be, a cen‐
tral  reason  for  their  persecution.  The  petitioners  had  not 
shown that the threats and demands for money that they ex‐
perienced “were made for any purpose other than enriching 
the  extortionists.”19  The  Board  also  denied  withholding  be‐
cause the petitioners had failed to meet even the lower burden 
applicable to asylum. 
     The  petitioners  moved  to  reopen  and  to  reconsider  the 
Board’s decision. The Board denied reconsideration because 
the petitioners had not identified an error of fact or law in the 
prior decision. It denied reopening because the petitioners did 
not establish that the new evidence would likely change the 
result in the case. The petitioners had submitted a death cer‐
tificate of Mr. Gnatyuk’s business partner who had remained 
in  Ukraine.  Noting  that  the  document  provided  no  details 
about  the  circumstances  surrounding  the  death,  the  Board 
concluded that the document “does not sufficiently demon‐
strate that there exists a reasonable possibility that the [peti‐
tioners] would be targeted for harm rising to the level of per‐
secution on account of their membership in a particular social 


                                                 
18 Id. at 91. 

19 Id.  
Nos. 15‐2212, 15‐2929 & 15‐3615                                    9

group  or  other  protected  ground.”20  The  petitioners  filed  a 
timely petition for review. 
    The petitioners also sought reconsideration of the Board’s 
ruling on their motions. Again, the Board concluded that they 
had not identified an error of fact or law. Mr. Gnatyuk and 
Ms. Melnik filed a timely petition for review from this deci‐
sion. 
       
                                                    II 
                                        DISCUSSION 
                                                    A. 
    Mr.  Gnatyuk  first  asks  that  we  review  the  immigration 
judge’s determination, approved by the Board on its review, 
to pretermit his request for asylum because it was untimely. 
We  have  no  jurisdiction  to  review  this  question.  Section 
1158(a)(2)(B) of Title 8, United States Code, requires asylum 
applicants to demonstrate by clear and convincing evidence 
that  their  asylum  applications  are  filed  within  one  year  of 
their arrival in the United States. Subsection (2)(D) allows for 
certain  limited  exceptions  where  the  “alien  demonstrates  to 
the satisfaction of the Attorney General either the existence of 
changed  circumstances  which  materially  affect  the  appli‐
cant’s  eligibility  for  asylum  or  extraordinary  circumstances 
relating  to  the  delay  in  filing  an  application.”    8  U.S.C. 
§ 1158(a)(2)(D).  However,  §  1158(a)(3)  specifically  provides 
that “[n]o court shall have jurisdiction to review any determi‐



                                                 
20 Id. at 29.  
10                                                  Nos. 15‐2212, 15‐2929 & 15‐3615 

nation  of  the  Attorney  General  under  paragraph  2.”  We  re‐
tain,  of  course,  limited  jurisdiction  to  review  constitutional 
claims and questions of law. See Bitsin v. Holder, 719 F.3d 619, 
625 (7th Cir. 2013) (citing 8 U.S.C. § 1252(a)(2)(D)). 
     Mr. Gnatyuk’s attempts to obtain relief despite this juris‐
dictional bar are without merit. He first submits that his re‐
marriage to his wife in 2012 “brings him within the one year 
filing requirement of his wife.”21 This assertion is correct only 
in the sense that his marriage permits him to assert derivative 
eligibility on his wife’s asylum application. Both the immigra‐
tion judge and the Board acknowledged this derivative right 
and adjudicated the case on this premise. This derivative right 
has no effect, however, on the timeliness of his own applica‐
tion. 
    Mr.  Gnatyuk  also  contends  that  his  asylum  application 
was timely based on a change in circumstances. He first con‐
tends that the relevant regulation, which interprets the statute 
to allow delayed filings only when they occur within a “rea‐
sonable  period”  of  a  change  in  circumstances,  is  ultra  vires 
and overly restrictive.  See 8 C.F.R. § 1208.4(a)(4)(ii). He also 
contends that even if the regulation is valid, he filed within a 
“reasonable period.” His arguments are not responsive, how‐
ever, to the position of the agency. It did not fault Mr. Gnat‐
yuk for taking too much time to proffer evidence of changed 
circumstances upon which he relied, specifically the conflict 
between  Russia  and  Ukraine  and  the  unexplained  death  of 
Mr.  Gnatyuk’s  relative.  It  merely  concluded  that  these 
changes were not material to his claim that he was a target for 
extortion  by  criminal  elements.  It  determined  that  he  had 
                                                 
21 Pet’rs’ Br. 34. 
Nos. 15‐2212, 15‐2929 & 15‐3615                                       11

failed to identify material changed circumstances affecting his 
eligibility. This fact‐based determination is precisely the sort 
of finding removed from our review by 8 U.S.C. § 1158(a)(3). 
See,  e.g.,  Minghai  Tian  v.  Holder,  745  F.3d  822,  826  (7th  Cir. 
2014)  (“Tian  does  not  ask  us  to  adjudicate  constitutional 
claims or questions of law relating to the timeliness of his asy‐
lum application. Instead, he asks us to review the Board’s fac‐
tual determination that there existed no changed or extraor‐
dinary circumstances to excuse his late filing.”). 
     
                                   B. 
    We now turn to the petitioners’ substantive claims for re‐
lief. As the case comes to us, Ms. Melnik seeks review of the 
Board’s  denial  of  both  her  asylum  and  withholding  of  re‐
moval claims. Because we have no jurisdiction to review the 
Board’s decision that his asylum claim is untimely, Mr. Gnat‐
yuk only can  seek review of  the  Board’s  denial of  his with‐
holding of removal claim. The petitioners rely on the same ar‐
guments and the same evidence with respect to both claims. 
    To be eligible for asylum, a petitioner must demonstrate 
that she is a refugee within the meaning of the Immigration 
and Nationality Act, 8 U.S.C. § 1158(b)(1)(A). That statute de‐
fines a refugee as an alien “who is unable or unwilling to re‐
turn  to”  the  country  of  his  nationality  because  of  “a  well‐
founded fear of persecution on account of race, religion, na‐
tionality, membership in a particular social group, or political 
opinion.” 8 U.S.C. § 1101(a)(42); see also id. § 1158(b)(1)(B)(i). 
   Ms.  Melnik  rests  her  asylum  claim  on  membership  in  a 
particular social group. To qualify for asylum on this basis, an 
12                                                  Nos. 15‐2212, 15‐2929 & 15‐3615 

alien must: (1) identify the particular social group; (2) estab‐
lish that she is a member of that group; and (3) establish that 
the  persecution  or  her  well‐founded  fear  of  persecution  is 
based on her membership in that group. Escobar v. Holder, 657 
F.3d 537, 545 (7th Cir. 2011). 
    “Whether a group constitutes a particular social group un‐
der the Immigration and Nationality Act is a question of law 
that we review de novo, while giving Chevron deference to the 
Board’s  reasonable  interpretation  set  forth  in  precedential 
opinions interpreting the statute.” Cece v. Holder, 733 F.3d 662, 
668 (7th Cir. 2013) (en banc). The statute does not contain a 
specific definition of a “social group.” “[T]he Board has de‐
scribed it as a group whose members share ‘common charac‐
teristics that members of the group either cannot change, or 
should not be required to change because such characteristics 
are fundamental to their individual identities,’” Escobar, 657 
F.3d  at  545  (quoting  Gatimi  v.  Holder,  578  F.3d  511,  514  (7th 
Cir. 2009)), and that definition is entitled to deference, Cece, 
733 F.3d at 669; see also Gonzales v. Thomas, 547 U.S. 183 (2006) 
(per curiam).22 

                                                 
22 Crafting a workable and comprehensive definition of “social group” has 

been an understandably difficult task for the Board. Its initial approach, 
outlined  in  Matter  of  Acosta,  19  I.  &  N.  Dec.  211,  232–33  (BIA  1985), 
acknowledged  “the  ambiguity  and  the  potential  breadth  of  the  phrase 
‘particular social group.’” Matter of M‐E‐V‐G‐, 26 I. & N. Dec. 227, 231 (BIA 
2014). Consequently, the Board “favored a case‐by‐case determination of 
the particular kind of group characteristics that would qualify under the 
Act.” Id. However, this “flexible approach” to addressing “the ambiguity 
and the potential breadth of the phrase” has “led to confusion and a lack 
of consistency.” Id. The Board has made efforts to clarify further the stand‐
ard.  See  id.  at  231–33.  Many  circuits  deferred  to  the  Board’s  addition  of 
Nos. 15‐2212, 15‐2929 & 15‐3615                                                   13

   Before  the  Board,  the  petitioners  proffered  their  social 
group as that of business owners targeted for extortion and 
not protected by the government. The Board also considered 
their  contention  that  their  additional  wealth  and 
westernization upon returning from the United States would 
make  them  targets  upon  their  return.  The  Board  held  that 
these groups were not cognizable under the statute because 
the  defining  characteristic  was  primarily  the  fact  of  its 
members’ prior persecution.23 We, like the Board, have held 
consistently  that  where  a  group  shares  no  common 
characteristic other than the fact that its members have been 
persecuted, it does not qualify as a social group. See Escobar, 
657  F.3d  at  545  (citing  multiple  prior  circuit  cases  and  In  re 
C‐A‐, 23 I. & N. Dec. 951, 956 (BIA 2006)). Indeed, the Board 
has drawn support from the Guidelines of the United Nations 
High Commissioner for Refugees, which stated that members 

                                                 
these  requirements.  We, along  with  our  colleagues in  the  Third Circuit, 
rejected portions of the Board’s further requirements. See Cece v. Holder, 
733 F.3d 662, 668–69, 668 n.1 (7th Cir. 2013) (en banc); Valdiviezo‐Galdamez 
v. Attʹy Gen., 663 F.3d 582 (3d Cir. 2011) (rejecting the Board’s “particular‐
ity” and “social visibility” requirements). These decisions prompted addi‐
tional  efforts  at  clarification  from  the  Board.  See  Matter  of  M‐E‐V‐G‐,  26 
I. & N. Dec. at 229; Matter of W‐G‐R‐, 26 I. & N. Dec. 208 (BIA 2014), aff’d in 
part, vacated in part sub nom. Reyes v. Lynch, 842 F.3d 1125 (9th Cir. 2016). 
We have not had the occasion to consider the Board’s most recent efforts 
in this regard, and we need not do so today. The Board relied on neither 
the “social visibility” nor the “particularity” requirement in its disposition 
of this case, and the petitioners have not addressed these requirements.  
23 In their brief to this court, the petitioners suggest more than a page of 

additional formulations of a social group they believe satisfies the statute. 
See Pet’rs’ Br. 29–30. Those groups that the petitioners did not present to 
the agency are not properly exhausted, and we will not consider them. See 
Arobelidze v. Holder, 653 F.3d 513, 516–17 (7th Cir. 2011).  
14                                 Nos. 15‐2212, 15‐2929 & 15‐3615 

of  a  social  group  “share  a  common  characteristic  other  than 
their risk of being persecuted.” See In re C‐A‐, 23 I. & N. Dec. at 
956  (quoting  U.N.  Doc.  HCR/GIP/02/02  (May  7,  2002) 
(“UNHCR  Guidelines”)).  Applying  these  principles,  we 
already  have  rejected  claims  where  the  primary  factor  that 
unites  the  victims  of  persecution  is  wealth  or  perceived 
wealth. See Orellana‐Arias v. Sessions, 865 F.3d 476, 485–86 (7th 
Cir. 2017) (citing numerous cases from this circuit and others). 
Our cases have required consistently a shared characteristic 
other  than  the  convenience  or  opportunity  of  targeting 
someone with an ability to pay. See, e.g., Tapiero de Orejuela v. 
Gonzales,  423  F.3d  666,  672  (7th  Cir.  2015)  (rejecting  the  IJ’s 
characterization of  the  petitioner’s social group  as based on 
wealth  alone  and  accepting  the  class  of  “the  educated, 
landowning class of cattle farmers” targeted by the FARC). 
     Here, other than prior victimization for extortion, the only 
common  characteristic  of  members  of  the  proffered  class  is 
their  status  as  small  business  owners.  The  petitioners  pre‐
sented no objective evidence that small business owners are 
of any particular interest to the extortionists. They are simply 
a convenient target of a criminal element looking for a source 
of income. On this point, our decision in Escobar, 657 F.3d 537, 
is  instructive.  There,  a  Colombian  national,  who  owned  a 
trucking business and who was associated actively with the 
Liberal Party in that country, had his trucks commandeered 
by the revolutionary group known as FARC. Under threat of 
death, this organization forced Escobar, on several occasions, 
to carry its shipments in his trucks. An opposing group, sus‐
pecting  that  he  was  collaborating  with  FARC,  also  made  a 
threat to kill him. He went into hiding, but FARC came look‐
ing  for  him  and  burned  his  trucks.  Caught  between  these 
competing death threats, Escobar fled Colombia and traveled 
Nos. 15‐2212, 15‐2929 & 15‐3615                                  15

to the United States where he sought asylum. The Board de‐
nied  relief.  In  its  view,  FARC’s  burning  of  the  trucks  was 
simply a nonphysical economic injury of insufficient severity 
to warrant characterization as persecution. 
    We granted Escobar’s petition and reversed the decision 
of the Board. We took issue with the Board’s characterization 
of Escobar’s experience as simply an encounter with a crimi‐
nal  element  that  wanted  his  trucks.  Such  a  “sanitized”  per‐
spective, we held, did not take into account the entirety of the 
situation.  Id.  at  544.  Escobar  had  contended  that  he  was  a 
member of a social group of truck owners who, “because of 
their  anti‐FARC  views  and  actions,  have  collaborated  with 
law enforcement and refused to cooperate with FARC.” Id. at 
545. We ruled that such a group qualified as a “social group” 
within  the  meaning  of  the  statute.  We  rejected  the  Govern‐
ment’s  argument  that  Escobar’s  characterization  failed  be‐
cause an individual can cease to be a truck driver and, there‐
fore, the group did not involve an immutable characteristic. 
We stressed that the group, as defined by Escobar, involved 
all truckers who in the past had favored the government over 
FARC, a characteristic that simply was incapable of change. 
In short, Escobar belonged to a group that possessed an asset 
that FARC needed and wanted to keep out of enemy hands. 
That characteristic simply cannot be changed. His combina‐
tion of skill and his political  history was immutable,  even if 
his choice of profession was not. 
    In reaching our decision in Escobar, we contrasted the sit‐
uation there with an earlier unpublished order of this court 
where we had denied a petition because the proffered group 
was simply those individuals who had sought police protec‐
tion from a gang. This group, we noted, had no common link 
16                                                  Nos. 15‐2212, 15‐2929 & 15‐3615 

other than the violence suffered by its members. Id. at 545–46 
(discussing  Poroj‐Mejia  v.  Holder,  397  F.  App’x  234  (7th  Cir. 
2010)). 
   Escobar  demonstrates  the  kind  of  shared  characteristics, 
beyond a history of persecution, that permit recognition as a 
social  group.  The  petitioners’  proffered  group,  by  contrast, 
simply does not make the requisite showing. Accordingly, the 
Board’s  conclusion  that  the  petitioners  did  not  demonstrate 
membership in a social group cognizable under the statute is 
consistent with its approach to the definition of social group 
and equally consistent with our case law. 
    We  also  agree  with  the  Board’s  further  conclusion  that, 
even  were  the  proffered  group  cognizable,  the  petitioners 
have not established a  nexus between  small‐business‐group 
membership  and  their  targeting  by  the  criminal  group.  The 
petitioners  have submitted no evidence that these criminals 
have any particular animus toward small business owners as 
small  business  owners.  The  small  business  owners  simply 
have  money  that  the  criminals  want.  As  the  Board  stated, 
“[a]bsent some demonstration of a causal link, there is no rea‐
son to infer that the threats and demands for money experi‐
enced by the respondents were made for any purpose other 
than enriching the extortionists, which would not constitute 
persecution on account of a protected ground.”24 Substantial 
evidence  therefore  supports  the  Board’s  determination  that 
the persecution was not “on account of” membership in a par‐
ticular social group. See Bathula v. Holder, 723 F.3d 889, 901–02 


                                                 
24 A.R. at 91. 
Nos. 15‐2212, 15‐2929 & 15‐3615                                                17

(7th Cir. 2013) (applying the substantial evidence standard to 
the question of nexus).25 
      
                                                    C. 
    We next examine whether the Board erred in denying the 
petitioners’  motion  to  reconsider  or  their  motion  to  reopen. 
On a motion to reopen, the Board considers not only whether 
an alien’s proffered changed circumstances or new evidence 
satisfy the standard for reopening, 8 C.F.R. § 1003.2(c)(1), but 
also whether the evidence establishes a prima facie claim for 
the  relief  sought,  Moosa  v.  Holder,  644  F.3d  380,  384–85  (7th 
Cir. 2011). We review the Board’s decision on a motion to re‐
open for an abuse of discretion. Id. at 384. 
   In support  of their motion for reopening,  the  petitioners 
submitted  a  death  certificate  of  Mr.  Gnatyuk’s  former  busi‐
ness  partner.  The  certificate  does  not  describe  the  circum‐
stances  of  the  partner’s  death.  An  affidavit  submitted  by 
Mr. Gnatyuk  merely  adds  that  his  partner  was  “killed”;26  it 
gives  no  further  explanation.  The  affidavit  also  adds  that 
Mr. Gnatyuk opposes recent Russian actions in Ukraine and 


                                                 
25  The  petitioners  also  asserted  that  they  might  be  targeted  as  modern, 

westernized, wealthy  returnees.  The  Board rejected  that  variation “[f]or 
the same reasons,” id. at 91, and we see no error in that conclusion. The 
petitioners have provided no evidence that it is animus, rather than op‐
portunism, that motivated their targeting by the racketeers. Furthermore, 
because withholding of removal requires the same showings, see 8 U.S.C. 
§ 1231(b)(3), the Board committed no error in denying relief to the peti‐
tioners on these applications. 
26 A.R. at 43. 
18                                                  Nos. 15‐2212, 15‐2929 & 15‐3615 

fears that his political views would further subject him to per‐
secution if forced to return. The petitioners submitted no ob‐
jective evidence of the current state of affairs in Ukraine, the 
targeting of political opponents of the Russian actions, or any‐
thing to substantiate further their claims. The Board did not 
abuse its discretion in determining that the limited new evi‐
dence  did  not  demonstrate  a  reasonable  possibility  that  the 
petitioners could establish that they would suffer harm rising 
to the level of persecution. The Board made no mention of the 
additional claim in the affidavit that the changes in Ukraine 
could give rise to a claim based on political opinion. However, 
the petitioners’ single line in an affidavit asserting such an en‐
tirely new factual basis for a claim, with no evidence to sub‐
stantiate that it is a reasonable fear in light of current events, 
is not enough to have required the Board to act. 
    On the subject of reconsideration, the petitioners again did 
not demonstrate prior factual or legal error in the Board’s de‐
cision.  Instead,  they  essentially  reassert  their  earlier  argu‐
ments. The Board did not abuse its discretion in denying re‐
consideration.27 
       
                                           Conclusion 
      The petitions for review are denied. 
       



                                                 
27 The petitioners make a variety of arguments claiming that they were 

denied a fair hearing before an impartial arbiter. See Pet’rs’ Br. 46. These 
arguments are conclusory in nature and therefore without merit.